DETAILED ACTION
This office action is in response to RCE filed on 04/25/2022.
Claims 1-30 are pending of which claims 1, 16, 29 and 30  are  independent claims.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 12/18/2019 and 07/10/2020 is considered.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing  with receiving configuration signaling configuring the UE with a first active transmission configuration indication state indicating a quasi co-location assumption corresponding to a first beam for a control resource set and a shared data channel wherein the configuration signaling is based at least in part on the capability signaling where the received capability signaling indicating that the UE supports a defined number of active transmission configuration indication states; performing a random access channel procedure to select a second beam from a plurality of different beams; updating the quasi co-location assumption for the control resource set to correspond to the second beam based at least in part on the UE supporting a single active transmission configuration indication state.

Claims 1-15 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… transmitting capability signaling indicating that the UE supports a defined number of active transmission configuration indication states” as specified in claim 1. 
 
Claims 16-28 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 16,    “… receiving configuration signaling configuring the UE with a first active transmission configuration indication state indicating a quasi co-location assumption corresponding to a first beam for a control resource set and a shared data channel, wherein the configuration signaling is based at least in part on the capability signaling” as specified in claim 16.  

Claim 29 is  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 29,    “… performing a random access channel procedure to select a second beam from a plurality of different beams; updating the quasi co-location assumption for the control resource set to correspond to the second beam based at least in part on the UE supporting a single active transmission configuration indication state” as specified in claim 29.  

Claim 30 is  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 30,    “… monitoring the control resource set, the shared data channel, or both, using the second beam” as specified in claim 30.  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Kuang (US Pub. No. 20210036829) discloses antenna port quasi co-location. However,  the disclosure of  Kuang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  transmitting capability signaling indicating that the UE supports a defined number of active transmission configuration indication states as claimed in claims 1, 16,29 and 30  in combination with other limitations recited as specified in claims  1, 16,29 and 30.   

Guo(US Pub. No. 20180302889) discloses updating a single TCI state. However the disclosure of  Guo taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving configuration signaling configuring the UE with a first active transmission configuration indication state indicating a quasi co-location assumption corresponding to a first beam for a control resource set and a shared data channel, wherein the configuration signaling is based at least in part on the capability signaling as claimed in claims 1, 16, 29 and 30  in combination with other limitations recited as specified in claims 1, 16, 29 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476